865 F.2d 268
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William W. McCAMMAN, Petitioner,v.DEPARTMENT OF JUSTICE, Respondent.
No. 88-3239.
United States Court of Appeals, Federal Circuit.
Dec. 15, 1988.

Before BISSELL, Circuit Judge, BENNETT, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.


1
Petitioner, pro se, appeals the final decision of the Merit Systems Protection Board (board), No. NY34438710522, which declined to review the initial decision of the administrative judge who granted the agency's motion to dismiss because of lack of board jurisdiction.


2
Petitioner has not met his burden to show jurisdiction.  We affirm on the basis of the initial decision and dismiss the appeal.